Citation Nr: 1400222	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-41 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine (previously chronic lumbosacral strain).

2. Entitlement to service connection for an acquired psychiatric disorder, secondary to the degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to September 1994 and January 1996 to December 2002.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2012 rating decisions issued by the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for an increased rating for degenerative disc disease of the lumbar spine and for service connection for an acquired psychiatric disorder.

With regard to the claim for a rating in excess of 20 percent for the degenerative disc disease of the lumbar spine, remand is required to attempt to obtain the records of treatment by the private physician who completed the March and September 2013 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ). VA has a duty to make reasonable efforts to obtain relevant records of a private medical care provider. 38 C.F.R. § 3.159(c)(1). In this case, in the March and September 2013 Back DBQ completed by the private physician, the physician indicated that the Veteran experienced incapacitating episodes of intervertebral disc syndrome (degenerative disc disease) of a total duration of at least 6 weeks in the past 12 months. The Board reiterates that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Thus, the private physician's records of prescription and dates of bed rest would be pertinent in this appeal and attempt should be made to obtain such records. Additionally, the Board notes that in the March and September 2013 Back DBQ, the physician indicated that the Veteran experienced moderate radicular pain and mild paresthesias and or dysesthesias (September 2013) in the bilateral lower extremities.

The Board also notes that the Veteran underwent VA examination in November 2012.  Radicular pain or signs or symptoms due to radiculopathy was not present and the Veteran was not noted to experience incapacitating episodes of intervertebral disc syndrome. Given the discrepancy between the November 2012 VA examination report and the March and September 2013 Back DBQ completed by the private physician with regard to severity of the lumbar spine disability, the Board finds that further VA examination is warranted to evaluate the severity of the lumbar spine disability.

With regard to the claim for service connection for an acquired psychiatric disorder, secondary to the degenerative disc disease of the lumbar spine, remand is required to obtain a clarifying medical opinion. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that he has an acquired psychiatric disorder due to his service-connected lumbar spine disability. In a February 2010 report of VA examination, the Axis I diagnosis was adjustment disorder with depressed mood. The psychologist opined that it was at least as likely as not that the Veteran's diagnosed adjustment disorder was related to social and occupational stressors, rather than his back pain.  The psychologist did not, however, expressly state whether the acquired psychiatric disorder (adjustment disorder with depressed mood) was aggravated by the lumbar spine disability.  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Accordingly, remand is required for a VA addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran in order to have him sign the appropriate authorization to allow VA to  obtain the records of treatment for his service-connected degenerative disc disease of the lumbar spine provided by the private physician who completed the March and September 2013 Back DBQ. Specifically, the physician should be requested to provide records of prescription and dates of bed rest required for the incapacitating episodes of the degenerative disc disease of the lumbar spine.  To the extent records are sought but not received, the Veteran and his representative should be provided with appropriate notice and the claims file should reflect the attempts made to obtain the records.

2. After any additional records are associated with the claims file, the Veteran should be scheduled for a VA spine examination to evaluate the current severity and manifestations of his degenerative disc disease of the lumbar spine. The entire claims folder must be made available to the examiner for review in conjunction with the examination and the examiner should include specific discussion of the findings of the March and September 2013 DBQ completed by the private physician and any supporting treatment records obtained related thereto. All tests and studies, to include range of motion testing should be accomplished.  The examiner should also address whether and the degree to which the Veteran experiences neurological disorders as a result of his lumbar spine disability.   

The examiner must provide a complete rationale for all the findings and opinions.  

3. Obtain an addendum opinion from the VA psychologist, or suitable replacement regarding the Veteran's claim for service connection for an acquired psychiatric disorder.  The entire claims file should be made available to and be reviewed by the psychologist.  If the psychologist determines an examination is required, such an examination shall be provided.  The rationale for all opinions expressed must be provided.  The psychologist must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder (adjustment disorder with depressed mood) was aggravated by his service-connected degenerative disc disease of the lumbar spine.  If the psychologist finds that the acquired psychiatric disorder was aggravated by the degenerative disc disease of the lumbar spine disability, the psychologist must provided an opinion regarding the baseline level of severity of the acquired psychiatric disorder prior to onset of aggravation.  

4.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

5. After completion of the above development, the Veteran's claims should be readjudicated. If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


